Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-30635
                                                                  30-AUG-2011
                                                                  10:00 AM



                                  NO. SCWC-30635

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         MICHAEL C. TIERNEY, Petitioner/Petitioner-Appellant,

                                        vs.

           STATE OF HAWAI#I, Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (ICA NO. 30635; S.P.P. NO. 10-1-0018, CR. NO. 08-1-0869)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Duffy, J., for the court1)

               Petitioner/Petitioner-Appellant Michael C. Tierney’s
application for writ of certiorari, filed on July 19, 2011, is
hereby rejected.
               DATED:     Honolulu, Hawai#i, August 30, 2011.

                                       FOR THE COURT:

                                       /s/ James E. Duffy, Jr.

                                       Associate Justice

Michael C. Tierney,
petitioner/petitioner-
appellant pro se, on
the application




     1
         Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.